DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission of IDS, filed on 11/16/2020 has been entered.  Claims 17-36 are pending, and under examination on the merits. 

Priority
This application is a US national stage of international application PCT/FR2017/051293 filed of May 24, 2017.   
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/16/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Status of claims
Claims 17-36 are under examination on the merits. 

Reasons for Allowance
	Applicant’s inventions are drawn to a halogenated benzoxazine compound corresponding to the formula (A) 
    PNG
    media_image1.png
    128
    497
    media_image1.png
    Greyscale
in which:
Hal represents at least one halogen; each benzene nucleus of the two oxazine rings bears at least one halogen; and Z1 and Z2, which are identical or different, represent an aliphatic, at least divalent, bonding group comprising at least one carbon atom and optionally at least one heteroatom chosen from O, S, N and P; a polybenzoxazine made by polycondensation of at least one compound corresponding to the formula (A); and a process for the synthesis of a polybenzoxazine comprising the step of polycondensating a compound corresponding to the formula (A) as a monomer.  

The closest prior art is U.S. Patent No. 9,255,075 (the `075 patent) to Ward et al.  The  `075 patent discloses arylsulphone-containing benzoxazine compounds of Formula (II) 
    PNG
    media_image2.png
    138
    298
    media_image2.png
    Greyscale
 and the specific examples  
    PNG
    media_image3.png
    156
    489
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    251
    365
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    249
    606
    media_image5.png
    Greyscale
.
Said compounds of the `075 patent are distinct from instantly claimed monomer compounds because the linker between the two benzoxazines are significantly different from the claimed compounds of the Formula (A) wherein the linker is “
    PNG
    media_image6.png
    63
    147
    media_image6.png
    Greyscale
” wherein Z1 and Z2, which are identical or different, represent an aliphatic group.  Therefore, claims 17-36 are allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Claims 17-36 are allowed.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731